DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a system and method for measuring pupillary distance using eyeglass frames, classified in A61B 3/111.
II. Claim 22, drawn to a method of measuring pupillary distance using image analysis, classified in A61B 5/004.
III. Claim 23, drawn to a method for calculating a center line of a pupil, classified in A61B 3/10.
IV. Claim 24, drawn to a method of deriving a base curve of the cornea, classified in A61B 3/107.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a conversation with Steven A. Nielsen on May 11, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 5, 10, 11, 16 and 21 are objected to because of the following informalities:  “and in the” in line 1 of claim 5 should be “are in the”; “300” in claim 10 should be within parenthesis; “the an angle” in claims 11 and 21 should be “an angle”; “and in the form of a “T”” in claim 16 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 do not invoke 35 USC 112(f) and do not recite structure to perform the function(s) recited in the claims.  The scope of the claim is therefore indefinite.
Claim 12 fails to recite steps for performing the method. “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) ….” MPEP 2173.05(q). The scope of the claim is unclear because “it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Id.  
Dependent claims 13-21 inherit and do not remedy the deficiencies of claim 12.
Dependent claims 16-20 are “indefinite because [they] merely recite[] a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).”  Id.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 12, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0357032 to Cabeza-Guillen.
Regarding claim 1, Cabeza-Guillen teaches a system for measuring pupillary distances using eyeglass frames with the eyeglass frames comprising reference indicia (Abstract; Fig. 1; para [0018], [0030], [0032] - determining at least one fitting parameter for a spectacle lens received in a spectacle frame, an image, lying in an image plane, of at least one portion of a spectacle frame worn by a subject is acquired; determine, as fitting parameter, the frame dimensions (I, h, Az.G [distance between lenses]), the interpupillary distance (PD, z.sub.R, z.sub.L; the measurement bracket 18 can be clamped to a spectacle frame 16) the system comprising: 
the reference indicia of the eyeglass frames comprising a first marking disposed upon a right temple area of the eyeglass frames (Fig. 1 element 26; para [0033]-(0034]- the measurement bracket 18 is provided with a left, a central and a right front target mark 22, 24, 26), a second marking disposed upon a left temple area of the eyeglass frames (Fig. 1 . element 22; para [0033]-(0034]- the measurement bracket 18 is provided with a left, a central and a right front target mark 22, 24, 26) and a third marking disposed upon a center area of the eyeglass frames (Fig. 1 . element 24; para [0033]-[0034]- the measurement bracket 18 is provided with a left, a central and a right front target mark 22, 24, 26).

Regarding claim 6, Cabeza-Guillen discloses the system of claim 1 further including the use of a lens (camera lens [0010]) to find angles from the lens to the first, second and third markings (intended use; para [0014]).

Regarding claim 7, Cabeza-Guillen discloses the system of claim 6 further including the use of a lens to find angles from the first second and third markings and the pupils of a user and using said angles to derive a pupillary distance of the user (intended use; para [0018]-[0019]).

Regarding claim 8, Cabeza-Guillen discloses the system of claim 7 further including the use of a personal electronic device to derive said angles of claim 7 (intended use; para [0011]).

Regarding claim 9, Cabeza-Guillen discloses the system of claim 7 further including the use of a camera to derive said angles of claim 7 (intended use; para [0011], [0018]-[0019]).

Regarding claim 12, Cabeza-Guillen teaches a method of measuring pupillary distances using eyeglass frames with the eyeglass frames comprising reference indicia (Abstract; Fig. 1; para [0018], (0030], (0032] - determining at least one fitting parameter for a spectacle lens received in a spectacle frame, an image, lying in an image plane, of at least one portion of a spectacle frame worn by a subject is acquired; determine, as fitting parameter, the frame dimensions (I, h, Az.G [distance between lenses]), the interpupillary distance (PD, z.sub.R, z.sub.L; the measurement bracket 18 can be clamped to a spectacle frame 16) the method comprising the use of:
the reference indicia of the eyeglass frames comprising a first marking disposed upon a right temple area of the eyeglass frames (Fig. 1 element 26; para [0033]-(0034]- the measurement bracket 18 is provided with a left, a central and a right front target mark 22, 24, 26), a second marking disposed upon a left temple area of the eyeglass frames (Fig. 1 . element 22; para [0033]-(0034]- the measurement bracket 18 is provided with a left, a central and a right front target mark 22, 24, 26) and a third marking disposed upon a center area of the eyeglass frames (Fig. 1 . element 24; para (0033]-(0034]- the measurement bracket 18 is provided with a left, a central and a right front target mark 22, 24, 26).

Regarding claim 14, Cabeza-Guillen discloses the method of claim 12 the third marking is disposed outwardly as compared to the first and second markings (para [0016], [0033]- the left and right front target marks 22, 26 are positioned in a manner recessed in relation to the central front target mark 24 ).

Regarding claim 17, Cabeza-Guillen discloses the method of claim 12 further including the use of a lens (camera lens [0010]) to find angles from the lens to the first, second and third markings (para [0014]).

Regarding claim 18, Cabeza-Guillen discloses the method of claim 17 further including the use of a lens to find angles from the first, second and third markings and the pupils of a user and using said angles to derive a pupillary distance of the user (para [0018]-[0019]).

Regarding claim 19, Cabeza-Guillen discloses the method of claim 18 further including the use of a personal electronic device to derive said angles of claim 18 (para [0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cabeza-Guillen in view of US 2016/0327814 A1 to Marie.
Regarding claims 2 and 13, Cabeza-Guillen discloses the system/method of claim 1/12. Cabeza-Guillen does not teach the first, second and third markings are within a surface of the eyeglass frames. However, Marie teaches a set of markings that are within a surface of the frames (para [0181]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the markings of Cabeza-Guillen within the frames, as taught by Marie, to provide a smooth surface that will not dent, scratch or bend other mechanism(s) during the assessment.

Regarding claim 3, Cabeza-Guillen and Marie make obvious the system/method of claim 2, 12.  Cabeza-Guillen further teaches the third marking is disposed outwardly as compared to the first and second markings (para [0016], [0033]- the left and right front target marks 22, 26 are positioned in a manner recessed in relation to the central front target mark 24 ).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cabeza-Guillen in view of US 2007/0195266 A1 to Kubitza.  Cabeza-Guillen discloses the system/method of claim 1/12. Cabeza-Guillen does not explicitly teach the first, second and third markings and in the form of a "T." Kubitza teaches first, second and third markings (23, 24, 25) and in the form of a plus sign “+” (Figs. 2a, 3). Courts have held that shape cannot be used to distinguish over the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (holding that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).  Shape is an obvious variation.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  It would have been obvious to one of ordinary skill in the art at the time of the invention because the shape of a T can be substituted for the shape of a cross by simple substitution with no change in the function of the system and providing predictable results. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cabeza-Guillen in view of US 2016/0327815 A1 to Rego. Cabeza-Guillen discloses the method of claim 14. Although Cabeza-Guillen teaches an offset third marking (para [0016]), Cabeza-Guillen does not explicitly teach the third marking is in the range of 5 to 12 degrees forward from the first and second markings. Rego teaches a frame angle of 8 degrees (para [0263]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Cabeza-Guillen’s offset at an angle of 8 degrees, as taught by Rego, to set a face-conforming angle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cabeza-Guillen and Marie as applied to claim 3 above, and further in view of Rego.  Although Cabeza-Guillen teaches an offset third marking (para [0016]), Cabeza-Guillen and Marie do not explicitly teach the third marking is in the range of 5 to 12 degrees forward from the first and second markings. Rego teaches a frame angle of 8 degrees (para [0263]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Cabeza-Guillen’s offset at an angle of 8 degrees, as taught by Rego, to set a face-conforming angle.

Allowable Subject Matter
Claims 10, 11, 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  US 4,845,641 (Ninomiya) and the article by Murray et al are the closest prior art.  Ninomiya discloses taking the square root of the squared differences of X and Y coordinates (col 4, ln 1-40). Murray discloses using the x and y eye coordinates in three-dimensional space to calculate interpupillary distance (p. 4, col 1). The claimed equation in claims 10 and 20 are not taught or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David J. McCrosky/Primary Examiner, Art Unit 3791